Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00123-CV

                              Roberto Carlos MENDIVES Sr.,
                                        Appellant

                                            v.

                                Angela Rose MENDIVES,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI00877
                        Honorable Karen Crouch, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant Roberto Carlos
Mendives Sr.

      SIGNED June 22, 2016.


                                             _________________________________
                                             Patricia O. Alvarez, Justice